Citation Nr: 0315800	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  01-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability (chondromalacia), currently evaluated as 10 
percent disabling.

2.  Entitlement to an effective date earlier than September 
27, 1999, for the award of increased compensation for the 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The appellant served on active duty from August 1954 to 
August 1956, and from October 1956 to May 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted a 10 percent rating for the 
veteran's right knee disorder and the August 2000 statement 
of the case (SOC) that denied an earlier effective date for 
that rating.


REMAND

The Board will remand the appellant's case to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 20000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)], as this appeal was pending as 
of the date of passage of this law, November 9, 2000.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where 
law/regulation changes after claim has been filed, but before 
administrative or judicial appeal process has concluded, 
version most favorable to claimant should apply).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Prior to the 
certification and transfer of this case to the Board in 
January 2003, the appellant was not notified of what was 
needed to substantiate the claims, what his responsibilities 
were with respect to the claims, and whether VA would assist 
him in any manner, as required by the VCAA.  As a result, and 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2), the 
Board attempted to correct this procedural deficiency by 
sending the appellant a VCAA notification letter in March 
2003.  However, the Federal Circuit recently invalidated the 
part of the regulation that allowed the Board to do so.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003) 
(the DAV case).

In the DAV case, a challenge was brought to regulations that 
permitted the Board to correct any 38 U.S.C.A. § 5103-notice 
deficiencies.  In pertinent part, the claimant was only 
provided a 30-day period to respond to the notice given by 
the Board.  Although this regulation also provided that the 
claimant could still submit additional evidence within one 
year of the Board's notice to him or her, which if found to 
be a basis for an allowance, would result in the same 
effective date of the allowance as if the Board had granted 
the benefit sought, the Federal Circuit found this regulation 
invalid, as contrary to § 5103(b), which provides a claimant 
one year to submit evidence.

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.

The Board observes further that there is of record a 
favorable decision by an administrative law judge of the 
Social Security Administration (SSA) dated in March 1995, 
which includes a list of exhibits describing the evidence 
considered by the SSA in connection with that agency's award 
of disability benefits to the appellant.  It appears that 
some of the medical records considered in connection with the 
SSA's decision, as noted on a two-page "Exhibit List" 
attached to the decision, include medical records that have 
not been associated with the claims file.  Although it is not 
known whether these records pertain specifically to the 
appellant's right knee, the SSA's decision indicates that the 
veteran claimed benefits from that agency due in part to 
"right knee swelling."  As part of VCAA compliance, the 
medical records noted on the "Exhibit List" of the SSA's 
March 1995 decision should be obtained and associated with 
the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
disability compensation benefits).


Accordingly, the case is REMANDED for the following actions:

1.  Advise the appellant that further 
action on his appeal will be deferred 
pending the expiration of the one-year 
period that commenced on March 17, 2003, 
when he was provided notice of what 
evidence and information was needed to 
substantiate the claims and his 
responsibilities in connection with this 
matter.  During the remainder of this 
one-year period, the appellant should be 
asked to submit the evidence and 
information about which he received 
notice in March 2003, and likewise, be 
given the option to waive his right to 
this one-year period to respond in the 
event he has no additional information or 
evidence to submit.

2.  Contact the SSA for the purpose of 
obtaining any and all medical records 
from that agency which pertain to the 
March 1995 award of disability benefits 
to the appellant.  The Board is 
particularly interested in obtaining the 
medical records which correspond to the 
two-page  "Exhibit List" from the 1995 
SSA decision.

3.  After obtaining any evidence or 
information identified by the appellant 
or allowing him an appropriate response 
period, and after obtaining any relevant 
medical records considered in connection 
with the SSA's March 1995 decision, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case.  The SSOC must provide 
citation to 38 C.F.R. § 3.159.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters subject to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides authority for expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


